Citation Nr: 0907507	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1952 to 
August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was remanded by the Board in 
February 2008.


FINDINGS OF FACT

1.  The Veteran's hearing acuity is manifested by no worse 
than level XI hearing in the right ear, and level V hearing 
in the left ear.

2.  The Veteran's service-connected hearing loss, tinnitus, 
and inguinal hernias do not preclude substantially gainful 
employment; the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the 
Veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.7, 
4.85, Diagnostic Code 6100 (2008).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003, March 2004, August 2004, and June 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remand 
and RO subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that in March 2004, the RO sent the Veteran a 
letter requesting that the Veteran provide evidence 
describing how his disability had increased in severity.  In 
addition, the Veteran was questioned about the effect of his 
worsening hearing loss on his daily life at the November 2004 
and July 2008 VA examinations performed in association with 
this claim.  Specifically, at both his November 2004 and July 
2008 examinations, the Veteran reported that he could not 
understand what people were saying due to his decreased 
hearing.  The Board finds that the notice provided in the 
2004 letter along with responses to the questioning at his 
November 2004 and July 2008 VA examinations regarding the 
effect of his hearing disability on his daily life, show that 
the Veteran had actual knowledge that medical and lay 
evidence was required to show an increase in severity, 
including the impact on his daily life.  

As will be discussed below, bilateral hearing loss is rated 
under Diagnostic Code 6100, 38 C.F.R. § 4.85.  This is the 
only Diagnostic Code to rate this disability and it is not 
cross referenced to any other Codes for the purposes of 
evaluation.  See id.  The Diagnostic Code relies on a single 
measurement or test to establish a higher rating.  See id.  
The Veteran was not provided notice of this as required by 
Vazquez-Flores, supra, prior to the initial adjudication of 
the claim.  However, in a June 2008 letter the Veteran was 
provided with notice of the exact criteria on which his 
disability is rated.

A June 2008 letter provided notice to the Veteran that a 
disability rating would be determined by application of the 
ratings schedule and relevant Diagnostic Codes based on the 
extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily 
life.  See Vazquez-Flores.  The ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and the provisions 
of special monthly compensation.  See 38 C.F.R. Part 4.  As 
noted above, bilateral hearing loss is rated solely under 
Diagnostic Code 6100, 38 C.F.R. § 4.85.  The Board also notes 
that the substance and application of Diagnostic Code 6100 
have been upheld as reasonable exercises of the Secretary's 
rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Neither the Board nor the RO may disregard the 
schedule or assign ratings apart from those authorized by the 
Secretary and both must apply the relevant provisions.  The 
Veteran was made aware of this.  Further, the June 2008 
letter provided notice to the Veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Vazquez-Flores Court.  Consequently, a 
remand is not now required to furnish additional notice.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

II. Increased rating

The Veteran filed an increased rating claim in January 2004 
for his service-connected bilateral hearing loss, contending 
that his hearing loss had grown worse over the years.

The Veteran was afforded a VA audiological evaluation in 
September 2003 (before the Veteran filed his claim for an 
increase), which reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
60
70
75
LEFT

40
60
65
70

The puretone threshold averages were 65 decibels for the 
right ear and 58.75 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 36 percent 
in the right ear and of 64 percent in the left ear.  The 
examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss in the left ear, and moderate to 
profound sensorineural hearing loss in his right ear.  The 
examiner noted that word recognition ability was extremely 
poor in the right ear and was moderately impaired in the left 
ear.




The November 2004 VA audiological examination reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
60
70
80
LEFT

70
70
80
80

Puretone threshold averages were 63.75 in the right ear, and 
75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 40 percent in the right ear and of 72 
percent in the left ear.  The examiner diagnosed the Veteran 
with severe sensorineural hearing loss in the right ear, and 
mild to severe sensorineural hearing loss in the left ear.

The July 2008 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
85
90
95
LEFT

45
60
65
65

Puretone threshold averages were 86.25 in the right ear and 
58.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 16 percent in the right ear and of 68 
percent in the left ear.  The examiner diagnosed the Veteran 
with severe to profound sensorineural hearing loss in the 
right ear, and mild to profound sensorineural hearing loss in 
the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart  v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).   Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  As such, the Board will determine if the Veteran 
is entitled to a higher (50 percent) evaluation at any point 
during the pendency of his appeal.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
through use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.

Entering the examination results from the Veteran's September 
2003 VA examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of IX and the left ear warrants a score of VI:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Entering these results in Table VII, it can be seen that, 
based on the examination results in September 2003, the 
Veteran's bilateral hearing loss was 40 percent disabling at 
that time:

Table - VII Percentage Evaluation

VI
50
50
40
40
30
30





B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Entering the examination results from the Veteran's November 
2004 VA examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of IX and the left ear warrants a score of VI:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Entering these results in Table VII, it can be seen that, 
based on the examination results in November 2004, the 
Veteran's bilateral hearing loss was 40 percent disabling at 
that time:

Table - VII Percentage Evaluation

VI
50
50
40
40
30
30





B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Entering the examination results from the Veteran's July 2008 
VA examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of XI and the left ear warrants a score of V:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Entering these results in Table VII, it can be seen that, 
based on the examination results in July 2008, the Veteran's 
bilateral hearing loss was 40 percent disabling at that time:

Table - VII Percentage Evaluation

VI
50
50
40
40
30
30





B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear













The Board has considered the provisions of 38 C.F.R. § 4.86, 
which allow for a higher evaluation when exceptional patterns 
of hearing loss are present.  38 C.F.R. § 4.86 (exceptional 
patterns are those where the puretone thresholds at each of 
the four evaluated frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more).  In 
this case, the November 2004 VA examination reveals 
exceptional patterns of hearing loss for the left ear, and 
the September 2003, and July 2008 VA examinations reveal 
exceptional patterns of hearing loss for the right ear, in 
that the puretone thresholds at each of the four evaluated 
frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 
decibels or more.  However, even after considering Table VIa, 
which assigns a numeric designation based solely on puretone 
threshold averages, (as opposed to Table VI which considers 
both the percent of speech discrimination in addition to 
puretone threshold averages), the Board finds that the 
percentage evaluation for hearing impairment remains 40 
percent regardless of which table is considered-Table VI or 
Table VIa.  See 38 C.F.R. § 4.85 and 4.86, Table VIA.

Based on the above analysis, the Board finds that the Veteran 
is not entitled to a higher evaluation for his service-
connected hearing loss at any point during the pendency of 
this appeal.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, the record does not raise a doubt.  The 
preponderance of the evidence is against the claim.

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  It is undisputed that hearing loss 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  



III. TDIU

The Veteran contends that his service-connected bilateral 
hearing loss is the disability which prevents him from 
securing or following any substantially gainful occupation.  
Initially, the Board notes that on his January 2004 
application for increased compensation based on 
unemployability, the Veteran stated that he last worked full 
time in April 1982 as a truck driver, noting that he worked 
from 1977 until 1982 in this occupation.  The Veteran stated 
that he tried to obtain employment as a truck driver in 2003, 
but his disability prevented him from doing so. 

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for 
bilateral hearing loss rated as 40 percent disabling, 
tinnitus rated as 10 percent disabling, and bilateral 
inguinal hernias rated as noncompensably disabling.  Thus, 
with the Veteran's combined service-connected disability 
evaluation at 50 percent (40 for hearing loss and 10 for 
tinnitus), an award of TDIU is not warranted based on 
disability percentages.  38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this case, the evidence of record does not reveal that the 
Veteran's service-connected hearing loss, tinnitus, and 
bilateral inguinal hernias combine to make him unable to 
follow a substantially gainful occupation.  Rather, the 
record shows that it is the Veteran's non-service connected 
disabilities, which include diabetes, hypertension, coronary 
artery disease, and congestive heart failure that make 
certain types of physical employment difficult.  
Specifically, a November 2004 VA general medical examination 
noted that the Veteran's congestive heart failure (CHF) 
caused dizziness, and diarrhea, and stated that the Veteran's 
CHF and coronary artery disease (CAD) had an effect on daily 
activities, including preventing exercise and sports, and 
having a severe effect on chores, and a moderate effect on 
shopping and recreation.  Regarding the Veteran's bilateral 
inguinal hernia, the examiner noted that this disability had 
no effect on his daily or occupational activities, stating 
that he was status-post bilateral inguinal hernia repair 
without objective residuals.  In summary, the 2004 VA 
examiner opined that the Veteran was not capable of 
employment with physical exertion, noting that he could only 
handle sedentary desk-like employment.  Although the examiner 
clearly stated that the Veteran's physical disabilities, 
specifically his CAD and CHF made employment that required 
physical exertion impossible, the examiner did not state that 
the Veteran's loss of hearing acuity, and tinnitus made him 
unemployable.

The record does not contain any other medical opinion or 
statement from the Veteran's employer suggesting that the 
Veteran was forced to retire or was terminated as a result of 
his service-connected hearing loss; nor does the evidence 
suggest that the Veteran's loss of hearing acuity rendered 
him unemployable.  It is undisputed that, if he was working, 
his loss of hearing acuity and tinnitus would have an adverse 
effect on employment, even to the extent of preventing 
certain types of jobs where good hearing acuity is required, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2008).  Here, the Veteran is in receipt of a 40 percent 
rating for his loss of hearing acuity, and a 10 percent 
rating for his tinnitus, which is intended to compensate him 
for loss of working time due to symptoms of his disability.  
There is no evidence suggesting that these problems combine 
to make the veteran unemployable.  As noted above, he 
certainly can not work in certain jobs, but these service-
connected problems do not preclude substantially gainful 
employment.

Further, the evidence does not suggest an unusual disability 
picture as to render impractical the application of the 
regular schedular criteria; nor does the evidence reveal that 
the Veteran's hearing loss resulted in frequent periods of 
hospitalization.  In summary, given the lack of evidence 
showing unusual disability that is not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss is denied.

Entitlement to a total disability rating based on individual 
employability due to service-connected disability (TDIU) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


